DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2011/0306968) in view of Couture (US 2006/0217709).
Regarding claim 1, Beckman teaches an electrosurgical instrument, comprising:
an elongated first shaft and having a heat sink disposed therein (shaft as part of 120a proximal to L1 as in Fig. 4 with heatsink 980a as in Fig. 18);
an elongated second shaft (shaft as part of 120b proximal to L1); and
opposing first and second jaw members each having a proximal end portion coupled to a distal end portion of the respective first and second shafts (with first and second jaws 120a-b distal extending from the shafts, with length L1 as in Fig. 4), at least one of the first or second members is movable relative to 
a jaw frame (nonconductive portion of 920a); and
an electrically-conductive tissue sealing structure coupled to the jaw frame (975a), wherein the heat sink is configured to dissipate heat from the electrically-conductive tissue sealing structure toward the first shaft (980a dissipates heat from 920a).Beckman is silent regarding the first shaft fabricated from a thermally-conductive plastic material.
However, Couture teaches thermally conductive plastic as a material in electrosurgical forceps used to dissipate heat are well known (par. [0073]).It would have been obvious to one of ordinary skill in the art to modify Beckman with the first shaft made from the thermally conductive plastic as in Couture. This would allow for better heat draw for regulating temperature.
Regarding claims 6 and 19, Beckman teaches the second shaft with a heat sink (980b), but not fabricated from a thermally-conductive plastic material. However, Couture teaches thermally conductive plastic as a material in electrosurgical forceps used to dissipate heat are well known (par. [0073]).
It would have been obvious to one of ordinary skill in the art to modify Beckman with the second shaft made from the thermally conductive plastic as in Couture. This would allow for better heat draw for regulating temperature.
Regarding claim 11, Beckman is silent regarding the thermally-conductive plastic material, but teaches wherein the first shaft has a plurality of fins attached to an outer surface thereof (Fins on either side of the top of 162 as in Fig. 3 near the pivot joint as in Fig. 3).
Couture teaches the thermally-conductive plastic material as above.
Regarding claim 20, Beckman teaches the second jaw member with a jaw frame (nonconductive portion of 920b), an electrically-conductive tissue sealing structure coupled to the jaw frame of the second jaw member (975b); and
a thermally-conductive material disposed between the jaw frame of the second jaw member and the electrically-conductive tissue sealing structure of the second jaw member (980b), wherein the thermally-conductive material is configured to draw heat from the electrically-conductive tissue sealing structure of the second jaw member and dissipate the heat toward the second shaft via the heat sink in the second shaft (980b dissipates heat from 920b).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Couture, in further view of Berger (US 2015/0112195).
Regarding claims 2-3, Beckman is silent regarding the heat sink includes a mesh of interwoven metal fibers, but teaches heat sink material made of copper or aluminum (par. [0107]).However, Berger teaches mesh wire may be used as a heat sink in electrosurgical devices (par. [0013]).
It would have been obvious to one of ordinary skill in the art to make the heat sink a mesh, as a configuration that allows for dissipating heat.
Regarding claim 4, Beckman teaches the heat sink received in a cavity defined by the first shaft (Fig, 18, the shafts with cavities allowing for 980a-b to go through), but is silent regarding the mesh of interwoven metal fibers.
Berger teaches the mesh as in claims 2-3 above.
Regarding claim 5, Beckman teaches the heat sink extends a majority of a length of the first shaft (par. [0107], Fig. 18; heat sink throughout length of the jaw, which includes the shafts), but is silent regarding the mesh of interwoven metal fibers.
Berger teaches the mesh as in claims 2-3 above.
Claims 7-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Couture, in further view of Takei (US 2017/0065325).
Regarding claim 7, Beckman is silent regarding wherein the first jaw member includes a thermally-conductive material disposed between the jaw frame and the electrically-conductive tissue sealing structure, the thermally-conductive material configured to draw heat from the electrically-conductive tissue sealing structure and dissipate heat toward the first shaft via the heat sink.
However, Takei teaches a similar forceps device, the first jaw member includes a thermally-conductive material disposed between the jaw frame and the electrically-conductive tissue sealing structure (jaw with a thermally conductive portion 41 as part of 26 disposed between the jaw frame 24 and the tissue sealing structure 37), the thermally-conductive material configured to draw heat from the electrically-conductive tissue sealing structure and dissipate heat toward the first shaft via the heat sink (41 draws heat toward 42 to dissipate heat).
It would have been obvious to one of ordinary skill in the art to draw heat away from the sealing structure of Beckman with the heat structure of Takei, to prevent unwanted thermal damage to tissue.
Regarding claim 8, Beckman is silent regarding the thermally-conductive material has a proximal end portion coupled to a distal end portion of the heat sink.However, Takei teaches the thermally-conductive material has a proximal end portion (proximal end of 41) coupled to a distal end portion of the heat sink (41 couples to the distal end of 42 to form 26 as in at least Fig. 9).
It would have been obvious to one of ordinary skill in the art to draw heat away from the sealing structure of Beckman with the heat structure of Takei, to prevent unwanted thermal damage to tissue.
Regarding claim 9, Beckman is silent wherein the first jaw member further includes an insulator disposed between the thermally-conductive material and the electrically-conductive tissue sealing structure.

It would have been obvious to one of ordinary skill in the art to modify Beckman with the insulator of Takei between the conductive structures, to prevent shorts to the heat sink.
Regarding claim 10, Beckman teaches a central portion defining a longitudinally-extending knife slot (central portion for knife 940), the central portion received in a longitudinally-extending slot defined in the thermally-conductive material (the slot is defined within the heat sink 980a), but is silent regarding the central portion of an insulator.
However, one of ordinary skill in the art would appreciate that in the combination, the insulation of Takei would have the slot of Beckman in order to be able to actuate a knife therethrough.
Regarding claim 12, Beckman teach an electrosurgical instrument, comprising:
an elongated first shaft fabricated from a thermally-conductive plastic material (shaft as part of 120a proximal to L1 as in Fig. 4); an elongated second shaft (shaft as part of 120b proximal to L1); and
opposing first and second jaw members each having a proximal end portion coupled to a distal end portion of the respective first and second shafts (with first and second jaws 120a-b distal extending from the shafts, with length L1 as in Fig. 4), at least one of the first or second members is movable relative to the other from a first position in which the jaw members are disposed in spaced relation relative to one another to at least a second position closer to one another in which the jaw members cooperate to grasp tissue therebetween (best seen in Fig. 3-4 with the jaws movable relative to each other to grasp tissue), the first jaw member including:
a jaw frame (nonconductive portion of 920a);
an electrically-conductive tissue sealing structure coupled to the jaw frame (975a); 
Beckman is silent regarding the first shaft fabricated from a thermally-conductive plastic material, and a thermally-conductive material disposed between the jaw frame and the electrically-conductive tissue 
However, Couture teaches thermally conductive plastic as a material in electrosurgical forceps used to dissipate heat are well known (par. [0073]).
Takei teaches a similar forceps device, the first jaw member includes a thermally-conductive material disposed between the jaw frame and the electrically-conductive tissue sealing structure (jaw with a thermally conductive portion 41 as part of 26 disposed between the jaw frame 24 and the tissue sealing structure 37), the thermally-conductive material configured to draw heat from the electrically-conductive tissue sealing structure and dissipate heat toward the first shaft via the heat sink (41 draws heat toward 42 to dissipate heat).
It would have been obvious to one of ordinary skill in the art to modify Beckman with the first shaft made from the thermally conductive plastic as in Couture. This would allow for better heat draw for regulating temperature. It would have been obvious to one of ordinary skill in the art to draw heat away from the sealing structure of Beckman with the heat structure of Takei, to prevent unwanted thermal damage to tissue.
Regarding claim 13, Beckman is silent wherein the first jaw member further includes an insulator disposed between the thermally-conductive material and the electrically-conductive tissue sealing structure.
However, Takei teaches an insulator 22 between 41 of 26 and 37 as in Fig. 3-4.
It would have been obvious to one of ordinary skill in the art to modify Beckman with the insulator of Takei between the conductive structures, to prevent shorts to the heat sink.
Regarding claim 14, Beckman teaches a central portion defining a longitudinally-extending knife slot (central portion for knife 940), the central portion received in a longitudinally-extending slot defined 
However, one of ordinary skill in the art would appreciate that in the combination, the insulation of Takei would have the slot of Beckman in order to be able to actuate a knife therethrough.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Couture, in further view of Takei, in further view of Berger.
Regarding claim 15, Beckman is silent regarding the heat sink includes a mesh of interwoven metal fibers, but teaches heat sink material made of copper or aluminum (par. [0107]).However, Berger teaches mesh wire may be used as a heat sink in electrosurgical devices (par. [0013]).
It would have been obvious to one of ordinary skill in the art to make the heat sink a mesh, as a configuration that allows for dissipating heat.
Regarding claim 16, Beckman is silent wherein the thermally-conductive material has a proximal end portion coupled to a distal end portion of the mesh of interwoven metal fibers.However, Takei teaches the thermally-conductive material has a proximal end portion (proximal end of 41) coupled to a distal end portion of the heat sink (41 couples to the distal end of 42 to form 26 as in at least Fig. 9).
Berger teaches the mesh as above.
It would have been obvious to one of ordinary skill in the art to draw heat away from the sealing structure of Beckman with the heat structure of Takei to the mesh of Berger, to prevent unwanted thermal damage to tissue.
Regarding claim 17, Beckman teaches the heat sink received in a cavity defined by the first shaft (Fig, 18, the shafts with cavities allowing for 980a-b to go through), but is silent regarding the mesh of interwoven metal fibers.
Berger teaches the mesh as above.
Regarding claim 18, Beckman teaches the heat sink extends a majority of a length of the first shaft (par. [0107], Fig. 18; heat sink throughout length of the jaw, which includes the shafts), but is silent regarding the mesh of interwoven metal fibers.
Berger teaches the mesh as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794